The Judges,
after fully considering the case, were of opinion, that the writing given in evidence on the trial, and which it was contended amounted to a manumission, was nothing inore than a pass or protection against others who might claim the slave, and did not amount to a dereliction of such slave, or a renunciation of the master’s right to him.
The temporary indulgence of the master, that his slave should or might work for his own emolument, could not be construed to amount to an emancipation, but only a temporary suspension of his claim to his services.
A new trial was therefore ordered, as the verdict was against law, and the charge of the presiding Judge.
Present, Bay, Johnson, Tresevant, and Brevarb,.